Appeal from judgment, Supreme Court, New York County (Herman Cahn, J.), entered October 20, 2006, bringing up for review an order, same court and Justice, entered August 29, 2006, dismissing the complaint for failure to state a cause of action, unanimously dismissed as moot, with costs in favor of defendants. Appeal from aforesaid order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Plaintiffs’ claims are moot. Having conceded that they have recovered the full amount of the outstanding debt, plus interest, as a result of Owens Coming’s reorganization, plaintiffs no longer have any legally cognizable claim for damages. Concur— Mazzarelli, J.E, Friedman, Marlow, McGuire and Malone, JJ.